Case 1:20-cv-00399-JTN-SJB ECF No. 85, PageID.416 Filed 12/23/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


JERRY CLAY,

                Plaintiff,                                  Hon. Janet T. Neff

v.                                                          Case No. 1:20-cv-399

GEORGE HAGA et al.,

            Defendants.
____________________________________/

                             REPORT AND RECOMMENDATION

       Plaintiff, proceeding pro se, filed a complaint against a number of Defendants, including

Ada Township officials, Adacroft Home Owners’ Association officials and board members,

several Kent County Sheriff’s Office deputies, and several Adacroft residents. Plaintiff’s claims

pertain to a dispute with his neighbors and the Home Owners’ Association over Plaintiff’s

operation of a business from, or storage of business equipment at, his home in the Adacroft

neighborhood.

       Defendant Mabin, the Township Defendants, the Adacroft Defendants, and the County

Defendants filed motions to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim. (ECF Nos. 4, 10, 15 and 21.) Plaintiff did not respond to the motions.

Instead, Plaintiff filed a motion to amend and a proposed amended complaint. (ECF No. 58-1.)

Defendants responded, arguing that the amendment is futile and, therefore, should be denied.

       On November 10, 2010, the Court entered an Order directing Plaintiff to respond within

14 days explaining why the Court should not deny the motion for leave to amend as futile for the

reasons Defendants stated in their motions to dismiss and their responses to Plaintiff’s motion to
Case 1:20-cv-00399-JTN-SJB ECF No. 85, PageID.417 Filed 12/23/20 Page 2 of 5




amend. The Court explained that, while it is required to construe Plaintiff’s pleading liberally

because Plaintiff is proceeding pro se, it is not required to ignore basic pleading requirements or

to construct claims on Plaintiff’s behalf. (ECF No. 81 at PageID.407–08.) Although the Court

identified some potential claims, it advised Plaintiff that the Court’s attempt to interpret his

complaint was not a finding that those claims were adequately pled under Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). (Id. at PageID.409.)

Finally, the Court cautioned Plaintiff that failure to comply with the November 10, 2020 Order

could result in a recommendation that the Court grant the motions to dismiss and deny the motion

to amend for failure to comply with a lawful order of the Court and/or for failure to prosecute this

case. (Id.)

        On November 25, 2020—one day after the 14-day period had expired—Plaintiff filed a

motion for a 10-day extension of time to respond to the November 10, 2020 Order. The Court

granted the motion on November 30, 2020. (ECF No. 84.) Thus, Plaintiff was required to respond

by December 4, 2020. Plaintiff failed to respond with the prescribed time.

        Plaintiff did not respond to Defendants’ motions to dismiss. His failure to respond can thus

be construed as a waiver of opposition to the motions. See Notredan, L.L.C. v. Old Republic Exch.

Facilitator Co., 531 F. App’x 567, 569 (6th Cir. 2013) (recognizing that the plaintiff had forfeited

a claim by failing to respond to or refute arguments made by the defendants in the district court);

Humphrey v. U.S. Att’y Gen.’s Office, 279 F. App’x 328, 331 (6th Cir. 2008) (holding that the

defendant waived any argument on the issue by failing to oppose a motion to dismiss) (citing Scott

v. Tennessee, 1989 WL 72470, at *2 (6th Cir. July 3, 1989) (unpublished table decision) (affirming

district court’s grant of the defendant’s unopposed motion to dismiss, and noting that “if a plaintiff




                                                  2
Case 1:20-cv-00399-JTN-SJB ECF No. 85, PageID.418 Filed 12/23/20 Page 3 of 5




fails to respond or to otherwise oppose a defendant’s motion, then the district court may deem the

plaintiff to have waived opposition to the motion”).

       This Court’s local rules reflect this caselaw, requiring that “[u]nless otherwise ordered, any

party opposing a dispositive motion shall, within twenty-eight (28) days after service of the

motion, file a responsive brief and any supporting materials.” See W.D. Mich. LCivR 7.2(c);

Woods v. Demmer Corp., No. 1:09-cv-625, 2010 WL 5147364 at *3 (W.D. Mich. Nov. 18, 2010),

report and recommendation adopted, 2010 WL 5146569 (W.D. Mich. Dec. 13, 2010) (noting that

the local court rules require a party to file a responsive brief if the party opposes the motion and

that the district court may deem the plaintiff to have waived opposition to a motion to dismiss if

the plaintiff fails to respond or otherwise oppose it).

       In addition, Plaintiff has failed to comply with the Court’s Order. Federal Rule of Civil

Procedure 41(b) provides that “[i]f the plaintiff fails to prosecute or to comply with these rules or

a court order, a defendant may move to dismiss the action or any claim against it.” Additionally,

district courts have the power, “acting on their own initiative, to clear their calendars of cases that

have remained dormant because of the inaction or dilatoriness of the parties seeking relief.” Link

v. Wabash R.R. Co., 370 U.S. 626, 630 (1962).

       The Court considers four factors in determining whether dismissal under Rule 41(b) is

appropriate: (1) the willfulness, bad faith, or fault of the plaintiff; (2) whether the opposing party

has been prejudiced by the plaintiff's conduct; (3) whether the plaintiff was warned that failure to

cooperate could lead to dismissal; and (4) the availability and appropriateness of other, less drastic

sanctions. Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008). A dismissal

for failure to prosecute under Rule 41(b) constitutes an adjudication on the merits unless the

dismissal order states otherwise. Fed. R. Civ. P. 41(b). The Sixth Circuit has noted, however, that


                                                  3
Case 1:20-cv-00399-JTN-SJB ECF No. 85, PageID.419 Filed 12/23/20 Page 4 of 5




dismissal under Rule 41(b) is a “harsh sanction” and should only apply in extreme situations where

there is a “clear record of delay or contumacious conduct by the plaintiff.” Carter v. City of

Memphis, 636 F.2d 159, 161 (6th Cir. 1980) (quoting Silas v. Sears, Roebuck & Co., 586 F.2d 382,

385 (5th Cir. 1978)).

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal of

an action if a Plaintiff fails to prosecute or to comply with an order of the Court. See Jourdan v.

Jabe, 951 F. 2d 108, 109 (6th Cir. 1991). “[W]hile pro se litigants may be entitled to some latitude

when dealing with sophisticated legal issues, acknowledging their lack of formal training, there is

no cause for extending this margin to straightforward procedural requirements that a lay person

can comprehend as easily as a lawyer.” Id. “[T]he lenient treatment of pro se litigants has limits.”

Pilgrim v. Littlefield, 92 F. 3d 413, 416 (6th Cir. 1996).

       In this case, each of the factors weighs in favor of dismissal. Not only has Plaintiff failed

to respond to Defendants’ motions to dismiss; he has also failed to respond to the Court’s order

for a response. Plaintiff’s failures to respond have prejudiced Defendants’ ability to defend the

case and to seek timely rulings. In addition, Plaintiff was warned that his failure to respond could

result in a recommendation that the case be dismissed with prejudice for failure to prosecute.

Finally, there are no other less drastic sanctions available or appropriate other than dismissal of

Plaintiff’s complaint.

       Accordingly, I recommend that the Court grant Defendants’ motions to dismiss based on

Plaintiff’s failure to respond and/or dismiss the case pursuant to Rule 41(b) for lack of prosecution

based on Plaintiff’s failure to comply with the November 10, 2020 Order.


Dated: December 23, 2020                                       /s/ Sally J. Berens
                                                              SALLY J. BERENS
                                                              U.S. Magistrate Judge

                                                  4
Case 1:20-cv-00399-JTN-SJB ECF No. 85, PageID.420 Filed 12/23/20 Page 5 of 5




                                   NOTICE TO PARTIES

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                               5
